PER CURIAM.
The trial court erred in failing to conform the written order on rehearing to its oral pronouncement at the hearing on the issue of the parties’ respective pensions. See Maggard v. Maggard, 844 So.2d 710 (Fla. 2d DCA 2003); Leonard v. Leonard, 613 So.2d 1339 (Fla. 3d DCA 1993); Gallardo v. Gallardo, 593 So.2d 522 (Fla. 3d DCA 1991). We therefore reverse those portions of the order on rehearing that address the parties’ pensions and we remand with directions to conform the written judgment to the court’s oral pronouncement that each party would be entitled to one half of the marital portion of the other party’s pension value at the time of retirement. Having found no merit to the appellant’s remaining arguments, we affirm the order in all other respects.
PADOVANO, MARSTILLER, and SWANSON, JJ., concur.